 1
 2
 3
 4
 5
 6
 7
 8
 9                      United States District Court
10                      Central District of California
11
12   ALEJANDRA GARCIA,                          Case No. 2:17-cv-08355-ODW(GJSx)
13                     Plaintiffs,
14         v.                                   ORDER TO SHOW CAUSE
15   NRI USA, LLC; DECTON INC.;
16   DECTON SOUTHWEST INC.; DECTON
17   HR INC.; DECTON CORPORATE
18   SERVICES INC.; AND DOES 1
19   THROUGH 50 inclusive,
20                     Defendants.
21
22
23
24         In light of the Joint Report RE: Order to Show Cause (ECF No. 75), the Court
25   hereby ORDERS the parties TO SHOW CAUSE, in writing, by December 12,
26   2019, why settlement has not been finalized. The Court also requires a joint status
27   report on the Plaintiff’s Motion for Preliminary Approval by November 14, 2019. No
28   hearing will be held.   The Court will discharge this Order upon the filing of a
 1   dismissal that complies with Federal Rule of Civil Procedure 41. The Order to Show
 2   Cause for Failure to Prosecute (EFC No. 74) is hereby discharged.
 3
 4         IT IS SO ORDERED.
 5         September 19, 2019
 6
 7                               ____________________________________
 8                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
